DETAILED ACTION
The Office Action is responsive to the communication filed on 2/18/2021.
Claims 1-24, 26-45, 57, and 79-85 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-24, 26-45, 57, and 79-85 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-9 and 15
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    140
    627
    media_image1.png
    Greyscale


However, regarding claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    295
    634
    media_image2.png
    Greyscale


Dependent claims 2-9 and 15 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 10-14 and 16-20
Independent claim 10 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 11-14 and 16-20 depend from independent claim 10 and are allowable for the same reasons as described above.


Claims 21-24 and 26-33
Independent claim 21 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 22-24 and 26-33 depend from independent claim 21 and are allowable for the same reasons as described above.

Claims 34-45 and 79-85
Independent claim 34 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 35-45 and 79-85 depend from independent claim 34 and are allowable for the same reasons as described above.


Claim 57
Regarding claim 57, the prior art as described in the prosecution history describes:

    PNG
    media_image3.png
    170
    646
    media_image3.png
    Greyscale


However, regarding claim 57, the prior art as described in the prosecution history does not describe:

    PNG
    media_image4.png
    223
    570
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    134
    618
    media_image5.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher E. Everett/Primary Examiner, Art Unit 2116